DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-16 of U.S. Application 16/885690 filed on September 1, 2020 have been examined.

Allowable Subject Matter
Claim 1 is allowed over the prior art of record.
The closest prior art of record is Wu, US 20150224329 A1, Freeman et al., US 20180348759 A1, Yetukuri et al., US 20210016686 A1, Vulcu, US 20200353934 A1, and Johnson, US 20190266472 A1, hereinafter referred to as Wu, Freeman, Yetukuri, Vulcu, and Johnson, respectively.
The following is an examiner’s statement of reasons for allowance:

Wu discloses a vehicle seat headrest which comprises an integrated defibrillator.
Freeman discloses a medical device that acts as a defibrillator and is worn by a user. The medical device is in communication with a vehicle and coordinates vehicle driving control based in part on detected usage of the ambulatory as the user occupies the vehicle.

Yetukuri discloses a vehicle seat assembly wherein interactions between the vehicle seat assembly and an occupant includes checking vitals including pulse and heart rate variability.

Vulcu discloses reclining a vehicle seat when a passenger experiences distress such as motion sickness. 

Johnson discloses adjusting the airbags of a vehicle seat based on biometrics including heart rate/pulse.

As to claim 1, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest:
A defibrillation system for a vehicle, the defibrillation system comprising: 
a cardiac arrest detector configured to detect whether cardiac arrest of a passenger has occurred in a state of the passenger's taking a seat of the vehicle and fastening a seatbelt of the vehicle and to generate a detection signal; 
a passenger posture detection device configured to detect a first posture of the passenger sitting on the seat; 
a seat driving device configured to change the posture of the passenger into a second posture in which the passenger lies down according to a detection signal of the passenger posture detection device when the cardiac arrest of the passenger occurs; 
a heart position detector mounted around the seat to search for a position of a heart of the passenger lying down; 
a defibrillation robot mounted around the seat to perform a cardio-pulmonary resuscitation (CPR) or a method using an automated external defibrillator (AED) on the heart of the passenger lying down; and 
a controller electrically connected to the cardiac arrest detector, the passenger posture detection device, the seat driving device, the heart position detector, and the defibrillation robot and configured to control operation of the seat driving device, the heart position detector, and the defibrillation robot according to the detection signals of the cardiac arrest detector and the passenger posture detection device.

Claims 2-16 depend from claim 1, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668